COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00102-CV


Tonia Bingham                          §    From the 442nd District Court

                                       §    of Denton County

v.                                     §    (2011-21009-158)

                                       §    May 19, 2016

Thomas Gilbert Bingham                 §    Per Curiam

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM